UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6384


NATHANIEL V. LARRIMORE,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00395-CMH-TCB)


Submitted:    October 22, 2009              Decided:   November 9, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel V. Larrimore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathaniel V. Larrimore seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition

without prejudice for failure to pay the filing fee.                   We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           In civil cases, parties are accorded thirty days after

the entry of the district court’s final judgment or order to

note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5),

or reopens the appeal period under Fed. R. App. P. 4(a)(6).                       A

judgment or order is entered under Rule 4(a) when it is either

set forth in a separate document, as required by Fed. R. Civ. P.

58(a), and entered into the district court’s docket, or 150 days

have passed from the entry of the judgment or order.                       Fed. R.

App. P. 4(a)(7) (defining entry in civil cases).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court entered its order dismissing the

§ 2254 petition on July 21, 2008.               However, because the court

did not prepare and enter its judgment on a separate document,

the   appeal   period   began   to   run   150    days       thereafter,    or   on

December 18, 2008.      The notice of appeal was filed on March 3,

2009.    Because   Larrimore    failed     to    file    a    timely   notice    of

                                      2
appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          DISMISSED




                                 3